Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on May 22, 2020. Claims 1-9 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on May 22, 2020 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over RASANEN; John Juha Antero et al. (US 20190028934 A1), hereafter “RASANEN,” in view of AGUIRRE; Sergio et al. (US 20120106346 A1), hereafter “AGUIRRE.”
	Consider claim 1. RASANEN discloses  a mobile communication system comprising (see fig. 7, par. 0105; [0105] FIG. 7 shows a schematic diagram of signaling sequences according to exemplary embodiments of the present invention, and describes an exemplary embodiment of the present invention in still more specific terms): a user equipment configured to perform a radio communication with a mobile communication network (see par. 0042; [0042] In sum, according to exemplary embodiments the gateways may first get to know whether the UE has an ongoing MEC session, whether actions are needed for the MEC session and what kind of actions are appropriate for the application, when a UE is leaving the area of a gateway and entering the area of another gateway…); a plurality of nodes including a proxy target node provided on the mobile communication network (see fig. 7, pars. 0105 – 0108; [0105] FIG. 7 shows a schematic diagram of signaling sequences according to 
[0107] In a second signaling sequence step, the GW-A (63A) deduces from e.g. the address/identity of the application/server or from the detected application, that the session may experience or benefit from, a change of a server (a MEC-server) during mobility. GW-A (63A) keeps these information as long as the session is alive. [0108] In a third signaling sequence step, a handover message is sent from the eNB 62 serving the UE 61 to the GW-A (63A), and subsequently, in a further signaling sequence step, a request (handover related message) is transmitted from the GW-A (63A) to the (new) GW-B (63B). This request includes information regarding a user, the UE address, an identifier (ID), and further parameters) and a notificator configured to notify at least one of a first node, a second node, and the user equipment of switching information used for a switching process of switching the proxy target node from the first node to the second node (see par. 0019; [0019] According to an exemplary aspect of the present invention, there is provided an apparatus for terminating mobile edge computing related application sessions in a network deployment providing mobile edge computing, comprising a receiving circuitry configured to ). 
RASANEN, however, does not particular refer to the following limitation taught by AGUIRRE, in analogous art; that the proxy target node is configured to execute a proxy process of executing a calculation process of an application used by the user equipment on behalf of the user equipment (see pars. 0022 and 0090; [0022] … In one example implementation, CPE management server 150 may host a load balancing application that may perform load balancing operations and/or handover operations within environment 100, in order to ensure that CPE device 110 receives traffic that complies with a target GOS … and  [0090] … Based on the identification that the margin is below the threshold, the load balancing application may determine that a handover operation from the particular cell to another cell may be performed. In one example, the load balancing application may communicate with  …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RASANEN, who discloses at paragraph 16 a handover process upon positive result of said determining, whether said ongoing mobile edge computing related application session fulfills a predetermined condition and have it include the teachings of AGUIRRE. The motivation would have been in order to assure proper application operation after handover (see pars. 0022 and 0090). 
Consider claim 2 in view of claim 1 above. RASANEN further discloses wherein the first node includes the notificator, and information indicating the application, and the notificator is configured to notify the second node of the switching information (see par. 0017).
AGUIRRE, further discloses the switching information includes at least one of information indicating a processing load of the proxy process in the first node (see par. 0090). The motivation would have been in order to assure proper application operation after handover (see pars. 0022 and 0090). 
Consider claim 3 in view of claim 1 above. RASANEN further discloses a management apparatus configured to manage the plurality of nodes, wherein the first node includes the notificator, the switching information includes information indicating a 
Consider claim 4 in view of claim 1 above. RASANEN further discloses wherein the second node includes the notificator, and information indicating a processing load in the second node, and the notificator is configured to notify the first node of the switching information (see par. 0017).
AGUIRRE, further discloses the switching information includes at least one of information indicating a processing capability of the second node for the proxy process  (see pars. 0022 and 0090). The motivation would have been in order to assure proper application operation after handover (see pars. 0022 and 0090). 
Consider claim 5 in view of claim 1 above. RASANEN further discloses a management apparatus configured to manage the plurality of nodes, wherein
the management apparatus includes the notificator, and the notificator is configured to notify the first node or the user equipment of the switching information (see pars. 0090, 0114 and 0115).
AGUIRRE, further discloses the switching information includes information indicating an area formed by one or a plurality of nodes having a capability to execute the proxy process  (see pars. 0022 and 0090). The motivation would have been in order to assure proper application operation after handover (see pars. 0022 and 0090). 
Consider claim 6. RASANEN discloses  an apparatus used in a mobile communication system (see fig. 7, par. 0105; [0105] FIG. 7 shows a schematic diagram of signaling sequences according to exemplary embodiments of the present invention, and describes an exemplary ): including a user equipment configured to perform a radio communication with a mobile communication network (see par. 0042; [0042] In sum, according to exemplary embodiments the gateways may first get to know whether the UE has an ongoing MEC session, whether actions are needed for the MEC session and what kind of actions are appropriate for the application, when a UE is leaving the area of a gateway and entering the area of another gateway…); a plurality of nodes including a proxy target node provided on the mobile communication network (see fig. 7, pars. 0105 – 0108; [0105] FIG. 7 shows a schematic diagram of signaling sequences according to exemplary embodiments of the present invention, and describes an exemplary embodiment of the present invention in still more specific terms. [0106] As shown in FIG. 7, as a first signaling sequence step, a session is set up, wherein the considered UE 61 has an address in the (address) range of GW-A (63A). [0107] In a second signaling sequence step, the GW-A (63A) deduces from e.g. the address/identity of the application/server or from the detected application, that the session may experience or benefit from, a change of a server (a MEC-server) during mobility. GW-A (63A) keeps these information as long as the session is alive. [0108] In a third signaling sequence step, a handover message is sent from the eNB 62 serving the UE 61 to the GW-A (63A), and subsequently, in a further signaling sequence step, a request (handover related ) and the apparatus comprising a notificator configured to notify at least one of a first node, a second node, and the user equipment of switching information used for a switching process for switching the proxy target node from the first node to the second node (see par. 0019; [0019] According to an exemplary aspect of the present invention, there is provided an apparatus for terminating mobile edge computing related application sessions in a network deployment providing mobile edge computing, comprising a receiving circuitry configured to control receipt of information regarding routing of downlink traffic of an ongoing mobile edge computing related application session from a first gateway via a second gateway to a communication endpoint and regarding routing of uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway, and an transmitting circuitry configured to control transmission of information regarding said routing of said downlink traffic and said uplink traffic of said ongoing mobile edge computing related application session to a mobile edge orchestration entity.). 
RASANEN, however, does not particular refer to the following limitation taught by AGUIRRE, in analogous art; that the proxy target node is configured to execute a proxy process of executing a calculation process of an application used by the user equipment see pars. 0022 and 0090; [0022] … In one example implementation, CPE management server 150 may host a load balancing application that may perform load balancing operations and/or handover operations within environment 100, in order to ensure that CPE device 110 receives traffic that complies with a target GOS … and  [0090] … Based on the identification that the margin is below the threshold, the load balancing application may determine that a handover operation from the particular cell to another cell may be performed. In one example, the load balancing application may communicate with application server 160 to identify bandwidth and/or throughput requirements associated with applications, television content, services, etc. that are used by CPE device 110 to determine whether to perform the handover operation …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RASANEN, who discloses at paragraph 16 a handover process upon positive result of said determining, whether said ongoing mobile edge computing related application session fulfills a predetermined condition and have it include the teachings of AGUIRRE. The motivation would have been in order to assure proper application operation after handover (see pars. 0022 and 0090). 

claim 7. RASANEN discloses  a mobile communication system comprising (see fig. 7, par. 0105; [0105] FIG. 7 shows a schematic diagram of signaling sequences according to exemplary embodiments of the present invention, and describes an exemplary embodiment of the present invention in still more specific terms): a user equipment configured to perform a radio communication with a mobile communication network (see par. 0042; [0042] In sum, according to exemplary embodiments the gateways may first get to know whether the UE has an ongoing MEC session, whether actions are needed for the MEC session and what kind of actions are appropriate for the application, when a UE is leaving the area of a gateway and entering the area of another gateway…); a proxy target node provided on the mobile communication network (see fig. 7, pars. 0105 – 0108; [0105] FIG. 7 shows a schematic diagram of signaling sequences according to exemplary embodiments of the present invention, and describes an exemplary embodiment of the present invention in still more specific terms. [0106] As shown in FIG. 7, as a first signaling sequence step, a session is set up, wherein the considered UE 61 has an address in the (address) range of GW-A (63A). 
[0107] In a second signaling sequence step, the GW-A (63A) deduces from e.g. the address/identity of the application/server or from the detected application, that the session may experience or benefit from, a change of a server (a MEC-server) during mobility. GW-A (63A) keeps these information as long as ) the apparatus comprising a notificator configured to notify at least one of a first node, a second node, and the user equipment of switching information used for a switching process for switching the proxy target node from the first node to the second node (see par. 0019; [0019] According to an exemplary aspect of the present invention, there is provided an apparatus for terminating mobile edge computing related application sessions in a network deployment providing mobile edge computing, comprising a receiving circuitry configured to control receipt of information regarding routing of downlink traffic of an ongoing mobile edge computing related application session from a first gateway via a second gateway to a communication endpoint and regarding routing of uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway, and an transmitting circuitry configured to control transmission of information regarding said routing of said downlink traffic and said uplink traffic of said ongoing ). 
RASANEN, however, does not particular refer to the following limitation taught by AGUIRRE, in analogous art; that the proxy target node is configured to execute a proxy process of executing a calculation process of an application used by the user equipment on behalf of the user equipment (see pars. 0022 and 0090; [0022] … In one example implementation, CPE management server 150 may host a load balancing application that may perform load balancing operations and/or handover operations within environment 100, in order to ensure that CPE device 110 receives traffic that complies with a target GOS … and  [0090] … Based on the identification that the margin is below the threshold, the load balancing application may determine that a handover operation from the particular cell to another cell may be performed. In one example, the load balancing application may communicate with application server 160 to identify bandwidth and/or throughput requirements associated with applications, television content, services, etc. that are used by CPE device 110 to determine whether to perform the handover operation …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RASANEN, who discloses at paragraph 16 a handover process upon positive result of said determining, whether said ongoing mobile edge computing related application session fulfills a predetermined condition and have it include the teachings of AGUIRRE. The motivation see pars. 0022 and 0090). 
Consider claim 8 in view of claim 7 above. RASANEN further discloses a base station provided on the mobile communication network, wherein the proxy target node is an apparatus different from the base station, and the selection information includes information indicating a characteristic of a communication channel between the base station and the proxy target node (see pars. 0020 and 0021).
Consider claim 9 in view of claim 7 above. AGUIRRE further discloses wherein the selection information includes information indicating a processing load of the calculation process (see pars. 0022 and 0090). The motivation would have been in order to assure proper application operation after handover (see pars. 0022 and 0090).
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Diwakar; Kiran Prakash (US 20140237016 A1) discloses handling hand-offs of applications/service hosting between cloud vendors in a cloud computing environment.
	TANAKA; Keiichi et al. (US 20140143313 A1) discloses a server that executes an application in cooperation with a client terminal communicably connected to the server via a network.
9.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
October 20, 2021